DETAILED ACTION
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Rogitz on March 17, 2021.

The application has been amended as follows: 
Please AMEND claim 1 and CANCEL claims 16-21 as follows:

1.	(Currently Amended)	An apparatus comprising:
at least a first graphics processing unit (GPU);
at least a second GPU communicatively coupled to the first GPU;
wherein the GPUs are programmed to:
render respective portions of video, such that the first GPU renders first portions of video and the second GPU renders second portions of the video, the first and second portions being different from each other;
at least one scanout unit communicating with , the memory buffers being managed by at least one of the GPUs, different memory buffer to enable the scanout unit to cycle through the memory buffers.

16-21.	(Canceled).

Allowable Subject Matter

Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: The present invention relates to a system and method of rendering different portions of data, e.g. video, amongst a plurality of graphics processing units (GPUs).  The prior art of record discloses similar features of the claimed invention as outlined in the previous Office Actions.  However, the prior art of record, e.g. Diard et al. (US 7,522,167), discloses its GPUs to comprise a plurality of registers for indicating/pointing to which memory buffers are read from or written to, including which memory buffers are read by a scanout module, but does not specifically disclose the scanout module itself to comprise the plurality of registers as claimed; Law et al. disclose a display engine (e.g. scanout unit) comprising a single register which indicates/points to which memory buffers managed by a video graphics processor are to be read from next in sequence to display, but does not specifically disclose the display engine (e.g. scanout unit) to comprise “a plurality of registers” as claimed.  Therefore, the prior art of record fails to explicitly teach or suggest, singly or combined, the limitations as recited by independent claim 1, more specifically, “at least one scanout unit communicating with the first GPU, the scanout unit comprising plural registers  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612